SCHEDULE 14A (Rule 14a-101) INFORMATION REQUIRED IN PROXY STATEMENT (Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of Filed by the Registrantý Filed by a party other than the Registrant¨ Check the appropriate box: ¨ Preliminary Proxy Statement ¨ Confidential, For Use of the Commission Only (as permitted by Rule 14a-6(e)-2) ý Definitive Proxy Statement ¨ Definitive Additional Materials ¨ Soliciting Material Pursuant to §240.14a-12 Media & Entertainment Holdings, Inc. (Name of Registrant Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than Registrant) Payment of Filing Fee (Check the appropriate box): ý No fee required ¨ Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11 (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11(Set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: ¨ Fee paid previously by written preliminary materials: ¨ Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount previously paid: (2) Form, Schedule or Registration Statement No.: (3) Filing party: (4) Date filed: MEDIA & ENTERTAINMENT HOLDINGS, INC. 230 Park Avenue, Suite 1000 New York, NY 10169 May 15, To the Stockholders of Media & Entertainment Holdings, Inc.: You are cordially invited to attend a special meeting of the stockholders of Media & Entertainment Holdings, Inc. (the “Company”) to be held at the offices of Hughes Hubbard & Reed LLP, One Battery Park Plaza, New York, NY 10004 on Thursday, June 11, 2009 at 10:00 a.m., New York time. At the meeting, you will be asked to consider and vote upon the dissolution and liquidation of the Company, as contemplated by its charter and public filings, since the Company has not been able to complete a merger, capital stock exchange, asset acquisition or other similar business combination with an operating business in the entertainment, media or telecommunications industries (sometimes referred to in this proxy statement as an “initial transaction”) within the time period for it to do so.The Company also will not be able to continue its existence as a “shell company” (as contemplated by the preliminary proxy statement it filed with the SEC on January 14, 2009), due to its inability to obtain the consent required from the trustee of the IPO trust account. The Company was incorporated in Delaware on July 8, 2005, as a blank check company formed for the purpose of effecting an initial transaction.A registration statement for the Company’s initial public offering (“IPO”) was declared effective on March 9, 2007.On March 14, 2007, the Company completed the IPO, consisting of 10,800,000 units at a price of $8.00 per unit.Each unit consists of one share of common stock and one redeemable common stock purchase warrant.Each warrant entitles the holder to purchase one share of common stock at a price of $5.00, exercisable on the later of our completion of a business combination or March 9, 2008.The warrants expire on March 9, 2011, or earlier upon redemption.Upon the closing of the IPO, on March 14, 2007, we sold and issued an option, for $100 to the representatives of the underwriters, to purchase up to 540,000 units, at an exercise price of $10.00 per unit. We received total net proceeds of $81,420,447 from the IPO, taking into account $4,979,533 of underwriting fees and other offering expenses.Simultaneously with the consummation of the IPO, we privately sold an aggregate of 2,700,000 warrants to Messrs. Granath, Seslowsky, Maggin and Clauser and The Hearst Corporation (together, the “pre-IPO stockholders”) and one of their affiliates, Transmedia Corporation, at a price of $1.00 per warrant, for an aggregate purchase price of $2,700,000, of which $300,000 was used to pay off notes to our officers and the remaining $2,400,000 was deposited in the IPO trust account, which is maintained by Continental Stock Transfer & Trust Company. On March 23, 2007, we completed the sale of an additional 1,620,000 units that were granted to the underwriters as an over-allotment option at a price of $8.00 per unit.The IPO, including the exercise of the over-allotment option, generated total gross proceeds of $99,360,000 to us, excluding the proceeds from the offering of the 2,700,000 warrants on a private basis to the existing stockholders.The aggregate net proceeds of the IPO, the exercise of the over-allotment option, and the sale of warrants on a private basis to our existing stockholders of $96,618,800 were placed in the IPO trust account.In addition, the underwriters of the IPO agreed to defer payment of a portion of the underwriting discount equal to 2.5% of the gross proceeds, or $2,484,000, and the full amount of their non-accountable expense allowance, or $864,000.These deferred amounts were to be held in the IPO trust account and not released until the earlier to occur of (i) the completion of our initial business combination or (ii) our liquidation, in which case such proceeds will be distributed to the public stockholders, together with all other funds held in the IPO trust account. Our certificate of incorporation requires that we take all actions necessary to liquidate in the event that we do not consummate a business combination within 24 months from the consummation of our initial public offering (March 14, The Company is seeking approval from its stockholders to dissolve and liquidate as provided in its charter and public filings.Accordingly, the plan of liquidation included in the enclosed proxy statement provides for the discharge of the Company’s liabilities and the winding up of its affairs, including distribution to current holders of the Company’s common stock originally issued in its IPO (“public shares”) of the principal and accumulated interest (net of applicable taxes and net of a reserve for possible tax liabilities, as described below) of the IPO trust account as contemplated by its charter and its IPO prospectus, as well as any cash outside the IPO trust account that remains after the Company has satisfied its liabilities to third parties (including liabilities incurred in connection with the liquidation and dissolution of the Company).No payments will be made in respect of the Company’s outstanding warrants or to any of its initial stockholders with respect to the shares owned by them prior to the IPO. Stockholder approval of the Company's dissolution is required by Delaware law, under which the Company is organized. Stockholder approval of the plan of liquidation is designed to comply with relevant provisions of United State federal income tax laws. The affirmative vote of a majority of the Company’s outstanding common stock will be required to approve the dissolution and plan of liquidation.The Company's board of directors has approved the Company's dissolution, deems it advisable and recommends you approve the dissolution and plan of liquidation. The Company’s pre-IPO stockholders have advised the Company that they support the dissolution and will vote for it. The Company’s board of directors intends to approve the plan of liquidation, as required by Delaware law, immediately following stockholder approval of the dissolution. As of March 31, 2009, the Company had approximately $546,000 in cash outside the IPO trust account.It had total liabilities of approximately $85,000 as of such date.In addition to satisfying these liabilities and other liabilities incurred since March 31, 2009, we anticipate incurring additional professional, legal and accounting fees in connection with the Company’s dissolution and liquidation.All cash for the payment of these liabilities is expected to be made from the cash outside the IPO trust account.Any cash remaining after these liabilities have been satisfied would be paid to the holders of public shares.Although our executive officers have agreed to pay the cost of liquidation and dissolution to the extent the cash outside of the IPO trust account was not sufficient, we do not believe they will be required to make any such payments. The Company had no liabilities as of March 31, 2009 for federal and state income taxes and Delaware franchise taxes.However, as discussed on pages 10 and 11 of the enclosed proxy statement, the Company intends to establish a reserve of $1,100,000 (approximately $0.09 per public share) for possible tax liabilities (and distribution of any remaining amount to the holders of public shares after our board has determined there are no further tax liabilities or otherwise determines that any such remaining amount should be distributed).In accordance with the terms of the trust agreement, amounts owed for income taxes will be deducted from amounts in the trust account prior to distributions to the stockholders in accordance with the plan of liquidation.Although the Company is not aware of any other liabilities that will not be covered by the indemnification agreements of our executive officers, no assurance can be made that such liabilities will not arise in the future.If such liabilities were to arise in the future or actual liabilities exceed those anticipated, under Delaware law, stockholders who receive distributions from the - 2 - Company pursuant to the plan of liquidation could be liable for their pro rata share of such liabilities, but not in excess of the amounts distributed to them. The accompanying proxy statement explains the proposed plan of liquidation and provides specific information concerning the meeting.Please read all of them carefully. THE BOARD OF DIRECTORS RECOMMENDS THAT YOU VOTE “FOR” ADOPTION OF THE DISSOLUTION AND PLAN OF LIQUIDATION. The board of directors also recommends that you vote or give instruction to vote “FOR” adoption of the proposal to authorize the Company’s board of directors, in their discretion, to adjourn or postpone the special meeting for further solicitation of proxies, if there are not sufficient votes at the originally scheduled time of the special meeting to approve the Company’s dissolution. YOUR VOTE IS IMPORTANT.WHETHER OR NOT YOU PLAN TO ATTEND THE MEETING, WE URGE YOU TO PLEASE COMPLETE, SIGN AND DATE THE ENCLOSED PROXY CARD AND RETURN THEM IN THE ENCLOSED ENVELOPE AS SOON AS POSSIBLE. Your prompt submission of a proxy card will be greatly appreciated. Sincerely, Herbert A. Granath Chairman of the Board and Chief Executive Officer The proxy statement is first being mailed to stockholders on or about May 18, -3 - MEDIA & ENTERTAINMENT HOLDINGS, INC. 230 PARK AVENUE, SUITE 1000, NEW YORK, NEW YORK 10169 NOTICE OF SPECIAL MEETING OF STOCKHOLDERS TO BE HELD MAY 15, 2009 To the Stockholders of Media & Entertainment Holdings, Inc.: The special meeting of Stockholders of Media & Entertainment Holdings, Inc. (the “Company”) will be held at the offices of Hughes Hubbard & Reed LLP, One
